Case 3:21-cv-01614-B Document 32-5 Filed 07/30/21   Page 1 of 2 PageID 748




                         Exhibit D




                                                                             18
7/30/2021                                                         Stories • Instagram
              Case 3:21-cv-01614-B Document 32-5 Filed 07/30/21                         Page 2 of 2 PageID 749

                            bisoudtx 16h




                         Reply to bisoudtx...

https://www.instagram.com/stories/bisoudtx/2628776305178200590/
                                                                                                                 19 1/1
